                                                           Case 2:18-cv-01919-RFB-DJA Document 59
                                                                                               56 Filed 06/16/20
                                                                                                        06/15/20 Page 1 of 4



                                                       1   Amy F. Sorenson, Esq.
                                                           Nevada Bar No. 12495
                                                       2   Blakeley E. Griffith, Esq.
                                                           Nevada Bar No. 12386
                                                       3   Kiah D. Beverly-Graham, Esq.
                                                           Nevada Bar No. 11916
                                                       4   SNELL & WILMER L.L.P.
                                                       5   3883 Howard Hughes Pkwy, #1100
                                                           Las Vegas, Nevada 89169
                                                       6   Telephone: 702-784-5200
                                                           Facsimile: 702-784-5252
                                                       7   Email: asorenson@swlaw.com
                                                                  bgriffith@swlaw.com
                                                       8          kbeverly@swlaw.com
                                                       9   Attorneys for Defendant Bank of America, N.A.
                                                      10                               UNITED STATES DISTRICT COURT
                                                      11                                       DISTRICT OF NEVADA
                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           RICHARD ZEITLIN, ADVANCED                          Case No.: 2:18-cv-01919-RFB-DJA
                         LAW OFFICES

                          702-784--5200




                                                      14
                                                           TELEPHONY CONSULTANTS, MRZ
                               L.L.P.




                                                      15   MANAGEMENT, LLC, DONOR                             STIPULATION AND ORDER
                                                           RELATIONS, LLC, TPFE, INC., AMERICAN               EXTENDING DEADLINES FOR
                                                      16   TECHNOLOGY SERVICES, COMPLIANCE                    BRIEFING ON DISCOVERY
                                                           CONSULTANTS, CHROME BUILDERS                       MOTIONS
                                                      17   CONSTRUCTION, INC., and UNIFIED
                                                           DATA SERVICES,                                     (SECOND REQUEST)
                                                      18
                                                                                 Plaintiffs,
                                                      19
                                                           v.
                                                      20
                                                           BANK OF AMERICA, N.A., and JOHN and
                                                      21   JANE DOES 1-100,

                                                      22                         Defendants.

                                                      23

                                                      24             Pursuant to Local Rule IA 6-1, Plaintiffs Richard Zeitlin, Advanced Telephony

                                                      25   Consultants, MRZ Management, LLC, Donor Relations, LLC, TPFE, Inc., American Technology

                                                      26   Services, Compliance Consultants, Chrome Builders Construction, and Unified Data Services

                                                      27   (“Plaintiffs”) and Defendant Bank of America, N.A. (“BANA” and together with Plaintiffs the

                                                      28   “Parties” and each a “Party”), through their counsel of record hereby stipulate to a modest


                                                           4844-3273-6191
                                                           Case 2:18-cv-01919-RFB-DJA Document 59
                                                                                               56 Filed 06/16/20
                                                                                                        06/15/20 Page 2 of 4



                                                       1   extension of existing briefing deadlines in connection with (i) Plaintiffs’ Motion to Compel
                                                       2   Discovery and For Attorney’s Fees (ECF No. 48), filed under seal on May 26, 2020 (“Motion to
                                                       3   Compel”) and (ii) Plaintiffs’ Motion to Unseal Court Documents (ECF No. 52) filed on June 4,
                                                       4   2020 (“Motion to Unseal”). The Parties respectfully request the Court enter this Stipulation as an
                                                       5   Order. In support of this request, the Parties represent as follows.
                                                       6             Plaintiffs’ motions raise a number of complex issues of fact and law. The Parties agree
                                                       7   that there is good cause for the modest extension of the briefing schedule requested herein in
                                                       8   order to allow them further time to analyze these issues and prepare an appropriate response or
                                                       9   papers in further support. In addition, the ongoing effects of the COVID-19 pandemic continue to
                                                      10   affect the ability of the parties and their counsel to respond to the motions at issue. In particular,
                                                      11   the BANA employees with the knowledge of the relevant facts continue to operate from a remote
                                                      12   environment which limits ability to research the factual issues raised in the motion. Counsel faces
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   similar issues, which also pose challenges related to child care.
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702-784--5200




                                                      14             The Parties agree that the foregoing constitutes good cause to extend the deadlines as
                               L.L.P.




                                                      15   requested herein. This is the Parties’ second request for an extension of the deadlines related to
                                                      16   the Motion to Compel and their first request for an extension of the deadlines related to the
                                                      17   Motion to Unseal. The Parties agree that the requested extensions will not prejudice any Party. No
                                                      18   deadline for which an extension is requested herein has expired.
                                                      19             Accordingly, the Parties agree there is good cause for entry of the following new
                                                      20   deadlines:
                                                      21             1.     BANA’s time to file papers in response to the Motion to Compel is extended from
                                                      22   June 16, 2020 to June 22, 2020;
                                                      23             2.     Plaintiffs’ time to file reply papers in further support of the Motion to Compel is
                                                      24   extended from June 26, 2020 to July 2, 2020;
                                                      25             3.     BANA’s time to file papers in response to the Motion to Unseal is extended from
                                                      26   June 18, 2020 to June 25, 2020;
                                                      27             4.     Plaintiff’s time to file reply papers in further support of the Motion to Unseal is
                                                      28   extended from June 25, 2020 to July 6, 2020.

                                                                                                            -2-
                                                           4844-3273-6191
                                                           Case 2:18-cv-01919-RFB-DJA Document 59
                                                                                               56 Filed 06/16/20
                                                                                                        06/15/20 Page 3 of 4



                                                       1   IT IS SO STIPULATED.
                                                       2   Dated: June 15, 2020                            DATED: June 15, 2020
                                                       3
                                                           THE BERNHOFT LAW FIRM, S.C.                     SNELL & WILMER L.L.P.
                                                       4
                                                             /s/ Robert G. Bernhoft (with permission)       /s/ Kiah D. Beverly-Graham
                                                       5   Robert G. Bernhoft, Esq.                        Amy F. Sorenson, Esq.
                                                           Admitted Pro Hac Vice                           Nevada Bar No. 12495
                                                       6   Wisconsin Bar No. 1032777                       Blakeley E. Griffith, Esq.
                                                           Thomas E. Kimble, Esq.                          Nevada Bar No. 12386
                                                       7
                                                           Admitted Pro Hac Vice                           Kiah D. Beverly-Graham, Esq.
                                                       8   Illinois Bar No. 6257935                        Nevada Bar No. 11916
                                                           Daniel James Treuden, Esq.                      3883 Howard Hughes Parkway, Suite 1100
                                                       9   Wisconsin Bar No. 1052766                       Las Vegas, NV 89169
                                                           1402 E. Cesar Chavez Street                     Attorneys for Defendant Bank of America,
                                                      10   Austin, Texas 78702                             N.A.
                                                      11
                                                           Joel F. Hansen, Esq.
                                                      12   Nevada Bar No. 1876
             3883 Howard Hughes Parkway, Suite 1100




                                                           Hansen & Hansen, LLC
Snell & Wilmer




                                                      13   9030 W. Cheyenne Avenue, #210
                    Las Vegas, Nevada 89169




                                                           Las Vegas, Nevada 89129
                         LAW OFFICES

                          702-784--5200




                                                      14   Attorneys for Plaintiffs
                               L.L.P.




                                                      15

                                                      16
                                                                                                          ORDER
                                                      17
                                                                     IT IS HEREBY ORDERED that BANA’s time to file papers in response to the Motion
                                                      18
                                                           to Compel is extended from June 16, 2020 to June 22, 2020;
                                                      19
                                                                     IT IS FURTHER ORDERED that Plaintiffs’ time to file reply papers in further support
                                                      20
                                                           of the Motion to Compel is extended from June 26, 2020 to July 2, 2020;
                                                      21
                                                                     IT IS FURTHER ORDERED that BANA’s time to file papers in response to the Motion
                                                      22
                                                           to Unseal is extended from June 18, 2020 to June 25, 2020; and
                                                      23
                                                                     IT IS FURTHER ORDERED that Plaintiff’s time to file reply papers in further support
                                                      24
                                                           of the Motion to Unseal is extended from June 25, 2020 to July 6, 2020.
                                                      25
                                                                                                        ____________________________________
                                                      26
                                                                                                        UNITED STATES MAGISTRATE JUDGE
                                                      27                                                          June 16, 2020
                                                                                                        DATED: ____________________________
                                                      28

                                                                                                         -3-
                                                           4844-3273-6191
                                                           Case 2:18-cv-01919-RFB-DJA Document 59
                                                                                               56 Filed 06/16/20
                                                                                                        06/15/20 Page 4 of 4



                                                       1                                    CERTIFICATE OF SERVICE
                                                       2             I hereby certify that on this date, I electronically filed the foregoing STIPULATION

                                                       3   AND ORDER EXTENDING DEADLINES FOR BRIEFING ON DISCOVERY MOTIONS

                                                       4   (SECOND REQUEST) with the Clerk of the Court for the U.S. District Court, District of

                                                       5   Nevada by using the Court’s CM/ECF system. Participants in the case who are registered

                                                       6   CM/ECF users will be served by the CM/ECF system.

                                                       7             DATED: June 15, 2020
                                                       8
                                                                                                        /s/ Lara J. Taylor
                                                       9                                               An Employee of Snell & Wilmer L.L.P.

                                                      10

                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702-784--5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                         -4-
                                                           4844-3273-6191
